Name: 74/362/EEC: Commission Decision of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 14 June 1966 on the marketing of fodder plant seed (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  Europe;  marketing
 Date Published: 1974-07-19

 Avis juridique important|31974D036274/362/EEC: Commission Decision of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 14 June 1966 on the marketing of fodder plant seed (Only the English text is authentic) Official Journal L 196 , 19/07/1974 P. 0020 - 0020COMMISSION DECISION of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 14 June 1966 on the marketing of fodder plant seed (Only the English text is authentic) (74/362/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 14 June 1966 (1) on the marketing of fodder plant seed, as last amended by the Council Directive of 11 December 1973 (2), and in particular Article 23a thereof; Having regard to the request from the United Kingdom; Whereas meadow foxtail, swamp meadowgrass, golden oatgrass, sulla, berseem, egyptian clover, crimson clover, persian clover and fenugreck species are not normally cultivated in the United Kingdom ; whereas the seeds of these species are not propagated or marketed there; Whereas these conditions have held for sometime, it is appropriate to exempt the United Kingdom from applying the provisions of this Directive to the species in question; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is exempt from applying the Council Directive of 14 June 1966 on the marketing of fodder plant seed, with the exception of the provisions of Article 14 (1), to the species listed below: >PIC FILE= "T9000607"> Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 13 June 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No 125, 11.7.1966, p. 2298/66. (2)OJ No L 356, 27.12.1973, p. 79.